Citation Nr: 0024592	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right ankle disability is manifested by 
findings of dorsiflexion to 15 degrees; plantar flexion to 25 
degrees; inversion to 15 degrees; and eversion to 5 degrees, 
without discomfort.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for a right ankle disability have not been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well 
grounded claim. 38 U.S.C.A. § 5107(a) (West 1991). A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992). In this case, the veteran has asserted 
that his right ankle disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

The RO has obtained the veteran's treatment records and 
accorded him appropriate examinations, and no further 
development is necessary to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service. Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 9 
Vet. App. 79, 85 (1996).

The veteran is currently evaluated at a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271. This code 
includes only two criteria.  With marked limitation of 
motion, a 20 percent evaluation is warranted and with 
moderate limitation of a motion, a 10 percent evaluation is 
warranted.  A normal range of ankle dorsiflexion for VA 
rating purposes is considered to be from 0 to 20 degrees, and 
for plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71, 
Plate II (1999).  Since this diagnostic code is based on 
limitation of motion, the provisions of DeLuca v. Brown, 8 
Vet. App. 202 (1995) apply. 

The record shows that the veteran was granted service 
connection for a right ankle disability in November 1980, and 
a noncompensable evaluation was assigned.  This was based on 
service medical records which showed that the veteran was 
treated for right ankle sprain and on an October 1980 VA 
examination report which showed that the veteran complained 
of pain.  It also showed that the right ankle had full range 
of motion and that X-rays were negative.  The noncompensable 
evaluation remained in effect until 1996.  

On VA examination in December 1996, the veteran reported that 
he had pain in his right ankle and occasional swelling.  On 
examination, it was noted that the veteran could toe stand, 
but complained of pain.  There was no deformity or swelling 
and alignment was noted to be good.  Motion was noted as 
follows: dorsiflexion to 15 degrees; plantar flexion to 30 
degrees; inversion to 15 degrees; and eversion to 5 degrees.  
X-rays were noted to appear normal and the diagnosis was, 
normal right ankle; there is no evidence of arthritis or 
sprain at this time.  

In December 1996, the RO increased the veteran's evaluation 
to 10 percent.  

The veteran was examined by VA in April 1999.  He complained 
of occasional sharp pain especially in the morning when his 
ankle was stiff.  He reported taking aspirin and Motrin.  On 
examination it was noted that his posture was good and that 
squatting was possible without any complaint of pain.  The 
right ankle was normally aligned and there was no deformity 
or swelling.  The veteran complained of pain on the lateral 
side.  It was noted that the skin was healthy and that there 
was no edema.  Motion was as follows: dorsiflexion to 15 
degrees; plantar flexion to 25 degrees; inversion to 15 
degrees; and eversion to 5 degrees.  Power against resistance 
was reported to be good.  It was noted that there was no 
complaint of pain during range of motion studies and that 
ankle pulse was palpable.  The examiner indicated that X-rays 
of the right ankle were normal and that there was no evidence 
of arthritis or any other residual of traumatic injuries.  
The diagnosis was, normal right ankle; no evidence of any 
residual trauma.  

The Board finds that the current 10 percent evaluation for 
the veteran's right ankle disability is proper.  Motion of 
the right ankle is no more than moderately impaired as 
evidenced by findings of dorsiflexion to 15 degrees and 
plantar flexion to 25 degrees.  Accordingly, absent a showing 
of marked limitation of motion, a rating beyond 10 percent is 
not warranted.  

As to functional impairment due to pain and the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 1999 VA examiner reported 
no discomfort or pain on motion or on squatting.  There was 
no showing of atrophy, and the skin was noted to be healthy.  
All diagnostic findings other than range of motion were 
normal.  Thus the Board finds that the currently assigned 10 
percent adequately compensates the veteran for any functional 
impairment due to complaints of pain.  

Having reviewed the evidence in its entirety, the Board finds 
that despite the veteran's contentions as to the degree of 
his pain and the overall degree of his right ankle 
disability, the objective medical evidence shows impairment 
of a moderate limitation of motion only.  Accordingly, the 
Board concludes that an increased evaluation is not 
warranted.  

Although the Board has considered an evaluation under other 
rating codes, it finds that none are appropriate to the 
veteran's disability, as the right ankle has not been shown 
to exhibit malunion or ankylosis.   38 C.F.R. Part 4, Codes 
5262, 5270 (1999).  In addition, the benefit of doubt 
doctrine under 38 U.S.C.A. § 5107 is not for consideration, 
as the record does not provide an approximate balance of 
positive and negative evidence on the merits.


ORDER

An increased evaluation for a right ankle disability is 
denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

